 
Equity Transfer Agreement of Hunan Hanyang Environmental Protection Science &
Technology Co., Ltd.,
This Agreement is signed by the following authorized representatives on the date
of May 19, 2011 in Dalian, Liaoning Province.


Equity transferee: Hunan Tian Kun Jia He Investment Co., Ltd. (hereinafter
referred to as “Party A”), a company established under the laws of the People’s
Republic of China
Official Address: Hualing Building Room 1605, Furong Middle Road, Furong
District, Changsha, Hunan, P.R.China


Equity transferor: Dalian Dongtai Industrial Waste Treatment Co., Ltd.
(hereinafter referred to as “Party B”), a company established under the laws of
the People’s Republic of China
Official Address: No. 1 Huaihe West Road, E. T. D. Zone, Dalian, Liaoning
P.R.China


Preface
1.
Party B has hold 65% equity interests of Hunan Hanyang Environmental Protection
Science & Technology Co., Ltd., (hereinafter referred to as “Target Company”).
Target Company is a project company of Hunan Changsha Hazardous Waste Disposal
Center, with registered capital and paid-in capital amounting to RMB 30,000,000.

2.
Party B agrees to transfer its holding 65% equity interests of the target
company to Party A according to the Article 2.2；Party A agrees to accept the
above mentioned equity interests and rights under the terms of the Agreement.

Accordingly, both Parties reach the Agreement according to the following terms
and conditions under the cooperation and mutually beneficial principle in order
to certify the common commitment.
 
 
1

--------------------------------------------------------------------------------

 
 
Chapter I Definition
1.1
Unless otherwise indicated in this Agreement, the following abbreviations and
shortened forms have the meanings set forth below:

1)
“China” herein refers to The People’s Republic of China (excluding Hong Kong and
Macao Special Administrative Region and Taiwan Province)

2)
“RMB” herein refers to the lawful currency of the P.R.C

3)
“Equity Interests” herein refers to the shareholder’s equity shared by the
existing shareholders subscribing and investing registered capital in the target
company under the relevant legal documents accounting for the proportion of the
Target Company’s total registered capital. Generally, the manifestations of
Equity Interests could be stock, equity shares. And the Equity Interest is
calculated by the percentage.

4)
“Transfer Equity Interests” refers to the transferor transferring their holding
equities of the Target Company’s 65% shares.

5)
“Transfer Price” refers to transfer price mentioned in the Article 2.2 and 2.3.

6)
“Completion Date of Transfer” as defined in Article 5.1

7)
“Agreement” refers to the text, all the accessories and the other documents seen
as agreement annex agreed by all of the Part A and Part B

1.2
“Chapter, Article, Section, Item and Accessory” refers to the chapter, article,
section, item and accessory of this Agreement

1.3
The title of the Agreement is set up for convenience and should not affect the
understanding and interpretation of this Agreement.



Chapter II  Equity Transfer
2.1
Part A and Part B herein agree that Party A pays Party B the cash amount defined
in the Article 2.2 as Transfer Price.

2.2
The Transfer Price for Party A to acquire the Transfer Equity Interests of Party
B is RMB29, 000,000.

2.3
Transfer Price refers to acquisition price of the transfer price, including a
variety of shareholders’ equities contained in the Transfer Equity Interests.
The shareholders’ equities refer to the all existing and potential equities
attached to Transfer Equity Interests (including the interests represented by
65% of the movable and immovable property, tangible and intangible assets owned
by the target company, the future national debt financing and other government
fund)

 
 
2

--------------------------------------------------------------------------------

 
 
2.4
Upon the payment completion of the first part of Transfer Price defined in
Article 3.1, Party B should help Party A submit the revised contracts and
constitution to the approving authority, and submit all the necessary documents
for equity change to the Industrial and Commerce Administration Authorities in
order to complete equity change. In the following one month of payment
completion of the first part of Transfer Price, Party B should help Party A
complete all the Equity Transfer procedures.



Chapter III Payment
3.1
Within seven working days after the Agreement is signed, Party A should pay part
of the Transfer Price which is RMB17, 000,000 to Part B. Within three months of
the signed Agreement, Part A should pay second part of Equity Transfer payment
RMB 10,000,000 to Party B. And within twelve months of the signed Agreement,
Party A should pay rest of Equity Transfer payment RMB 2,000,000 to Party B.

3.2
Should Party A not pay the second part of Transfer Price, RMB 10,000,000, within
3 months of signed Agreement, Party A should pay Party B the bank interests
according to one-year lending rate from the first day of the fourth month of
signed Agreement till the payment of the second part of Transfer Price. Should
Party A not pay the second part of Transfer Price till the last day of the
twelfth month of signed Agreement, Party B has the right to turn the second part
of Transfer Price into the 35% equity interests of the Target Company. Party A
should complete various modifications, registrations, and other legal procedures
within 15 working days, demanded by Party B.

 
 
3

--------------------------------------------------------------------------------

 
 
3.3
Party A should transfer the Transfer Price into Party B’s designated bank
account. When Party B receives the Transfer Price, Party B should make out a
receipt and return it to Party B within seven days, in a safe process.

3.4
Each Party, Party A and Party B should pay the tax of Equity Transfer pursuant
to the provisions of the law and regulations respectively.



Chapter IV Completion Date of Equity Transfer
4.1
This Agreement shall enter into force upon signature. Party A will get Transfer
Equity ownership with the completion of various modifications, registrations,
other legal procedures and payment of the second Transfer Price defined in
Article



Chapter V Provisions of the Transition Period
5.1
Both parties should work together to set up a working group taking the job of
Equity Transfer in order to accelerate the transfer process. And then handle the
relevant Equity Transfer procedures by the approval from competent authorities
and associated persons (department).

 
Chapter VI  Statement & Guarantee
6.1
One Party assures to the other party as follows:

1)
to guarantee the statement and assurance true, complete and accurate; and/ or

2)
to own all the necessary right, authorization and approval, and also to own the
ability for fulfilling the right, authorization and approval when this Agreement
is signed; and/ or

3)
after the legal authorized representatives have signed this Agreement, the
relevant provisions to constitute the legal, valid and binding obligation for
the two parties; and/or

 
 
4

--------------------------------------------------------------------------------

 
 
4)
the subscription and fulfillment of this Agreement will not conflict with or
violate the provisions and regulations defined in this Agreement, business
license, charter, laws, and rules approved by government agency and government
authority; and /or

5)
without the cases for violating relevant laws or hinder the fulfillment of
obligation under this Agreement till the effective date of this Agreement.

6)
for one’s knowledge, without any major litigation, arbitration or administrative
proceedings concerning the equity of target company before the date of
agreement; and/or

7)
to disclose all the government documents on this transaction of this Agreement.
And the fore-provided document is free of untruthful statement on important
facts, or ignored statement on important facts.



Chapter VII Default Responsibility
7.1
Each party shall be deemed as default if there is the following performance
under this Agreement.

1)
violation of the provisions in this Agreement by each Party;

2)
the statement, guarantee, commitment deemed as untrue, incorrect and misleading
or violating this Agreement offered by each Party.

7.2
One Party has the right to terminate this Agreement or requires compensation for
the resultant losses caused by the other Party.



Chapter VIII Non-disclosure
8.1
Each Party shall try their best to treat the business information, the content
of the documents and files, also including any information of this Agreement and
the potential cooperation issues as strictly confidential; each Party should
limit its own employees, agents, suppliers, etc. only to obtain the above
mentioned information under the circumstance of they fulfilling the agreement
obligation. But the restrictions above should not apply to the information and
documents as follows:

 
 
5

--------------------------------------------------------------------------------

 
 
1)
which at the time of disclosure is already in the public domain; and/or

2)
which after disclosure becomes lawfully pat of the public domain not because of
the fault of the receiver; and/or

3) 
which information not obtained from or through a third party directly or
indirectly which was in the possession of the information lawfully before the
disclosure approved by the recipient party;

4)
which is required to be disclosed to government, legal counselor, and financial
counselor  pursuant to the business needs and any applicable law, decree,
regulation, rules, or order of any competent authority and jurisdiction; and/or

5)
which the disclosure to bank or other financial institution in carrying out the
normal business by any party.

8.2
Each Party should urge the directors, senior officers and other employees in
their company and associated company to fulfill the non-disclosure obligation
defined in this Chapter.

8.3
Should this Agreement terminate, the provisions of this Chapter shall still
survive.

 
Chapter IX Force Majeure
9.1
Should each Party to this Agreement be prevented from executing this Agreement
by force majeture, including but not limited to strike, staff turbulence,
explosion, flood, earthquake, hurricane and other natural disasters, war,
intented wreck, expropriation, government acts, legal change, other reasons
caused by the government and mandatory regulations, important affairs and
emergency.

9.2
The prevented Party shall notify the other party by written report without
delay, and within 15 days thereafter provide the detailed information of the
events explaining the reason of its inability to execute or delay the execution
of all or part of this Agreement. Each Party shall, through consultations,
decide whether to terminate this Agreement or to exempt the Party of obligations
for implementation of this Agreement or whether to delay the execution of this
Agreement according to the effects of the events on the performance of this
Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
Chapter X Notice
10.1
Any notice required or permitted to be given hereunder shall be given in writing
and shall be deemed delivered at the destination after 5 days when deposited in
air registered mail, but shall be deemed delivered at the destination on the
next day when delivered by postal express or personal delivery, telephone,
addressed as follows:

 
Party A: Hunan Tian Kun Jia He Investment Co., Ltd.
Address: Hualing Building Room 1605, Furong Middle Road, Furong District,
Changsha, Hunan, P.R.China
Receiver: Song Wenling
Tel: 0731-8222 2028


 
Party B: Dalian Dong Tai Industrial Waste Treatment Co., Ltd.
Address: No. 1 Huaihe West Road, E.T. D. Zone, Dalian, Liaoning, P.R.China
Receiver: Dong Jinqing
Tel: 0411-8259 5229
　
ChapterXI Supplementary Articles
11.1
Any change of this Agreement only can come into effect signed by the authorized
representatives after consultation among both Parties, and also can be deemed as
an essential part of this Agreement. The content of this Agreement is subject to
revised Agreement.

11.2
The time allowance or delay offered by one Party to the other Party should not
be regarded as the waiver of powers and rights, or damage, affect and restrict
all the powers and rights available to one Party.

 
 
7

--------------------------------------------------------------------------------

 
 
11.3
The invalidity, illegality or unenforceability of any of the provisions of this
Agreement shall not affect the validity, legality or enforceability of the
remaining provisions. Both Parties of this Agreement should not stop fulfilling
the invalid, illegal, or enforceable provisions, but should modify those
provisions into valid, legal, enforceable provisions which are close to their
original meaning. 

11.4
This Agreement and the schedules hereto constitute the entire agreement between
Party A and Party B related to the subject matter hereof and supersede all
previous writings and understanding related hereto. This Agreement shall not be
modified or supplemented except by a written instrument, signed by the
authorized representatives of the both Parties hereto.

11.5
If this Agreement will not be fulfilled before the whole Transfer Payment, the
provisions of this Agreement will be still in effect after the Completion Date
of Transfer.

11.6
Matters not mentioned herein, if any, may be revised or supplemented through
negotiation by the Parties hereto.

11.7
This Agreement is in quadruplicate, written in Chinese, each side holds two
pieces.



Chapter XII Applicable Law, Disputes Resolution, and Others
12.1
The law of the People’s Republic of China shall be applicable to signature,
validity, interpretation, performance, implementation and disputes resolution of
this Agreement.

12.2
Any disputes arising from the execution or performance of this Agreement shall
be settled through friendly consultations between both Parties. In case no
settlement can be reached through such consultation, each Party should appeal to
the People’s Court located at the Party A’s territory.

12.3
The Schedules hereto shall constitute integral parts hereof and shall be as
valid and effective as this Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
12.4
Party A and Party B have caused this Agreement to be duly executed upon
signature.

 
 
9

--------------------------------------------------------------------------------

 
 
Signatures
Party A: Hunan Tian Kun Jia He Investment Co., Ltd.
Address: Hualing Building Room 1605, Furong Middle Road, Furong District,
Changsha, Hunan, P.R.China
Receiver: Song Wenling
Tel: 0731-8222 2028


 


Party B: Dalian Dong Tai Industrial Waste Treatment Co., Ltd.
Address: No. 1 Huaihe West Road, E.T. D. Zone, Dalian, China P.C
Receiver: Dong Jinqing
Tel: 0411-8259 5229
 
 
10

--------------------------------------------------------------------------------

 